Exhibit 10.1

 

FIRST AMENDMENT TO BUSINESS MANAGEMENT AGREEMENT

 

THIS FIRST AMENDMENT TO BUSINESS MANAGEMENT AGREEMENT, dated as of January 21,
2010 (the “Amendment”), by and between HRPT Properties Trust, a Maryland real
estate investment trust (the “Company”), and Reit Management & Research LLC, a
Delaware limited liability company (the “Manager”).

 

WHEREAS, the Company and the Manager are parties to a Business Management
Agreement, dated as of June 8, 2009 (the “Business Management Agreement”); and

 

WHEREAS, the Company and the Manager wish to amend the Business Management
Agreement as further provided in this Amendment;

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

1.                    Section 17 of the Business Management Agreement is hereby
replaced in its entirety to read as follows:

 

17.                                 Term, Termination.  This Agreement shall
continue in force and effect until December 31, 2010, and shall be automatically
renewed for successive one year terms annually thereafter unless notice of
non-renewal is given by the Company or the Manager before the end of the term. 
It is expected that the terms and conditions may be reviewed by the Independent
Trustees of the Compensation Committee of the Board of Trustees of the Company
at least annually.

 

Notwithstanding any other provision of this Agreement to the contrary, this
Agreement, or any extension thereof, may be terminated by either party hereto
upon sixty (60) days’ written notice to the other party, which termination, if
by the Company, must be approved by a majority vote of the Independent Trustees
serving on the Compensation Committee of the Board of Trustees of the Company,
or if by the Manager, must be approved by a majority vote of the directors of
the Manager.

 

Section 18 hereof shall govern the rights, liabilities and obligations of the
parties upon termination of this Agreement; and, except as provided in Sections
15 and 18, such termination shall be without further liability of either party
to the other, other than for breach or violation of this Agreement prior to
termination.

 

2.                    Section 25 of the Business Management Agreement is hereby
replaced in its entirety to read as follows:

 

25.                                 No Third Party Beneficiary.  Except as
otherwise provided in Section 27(i), no person or entity other than the parties
hereto and their successors and permitted assigns is intended to be a
beneficiary of this Agreement.

 

--------------------------------------------------------------------------------


 

3.                    Section 27 of the Business Management Agreement is hereby
replaced in its entirety to read as follows:

 

27.                                 Arbitration.

 

(a)               Any disputes, claims or controversies between the parties
(i) arising out of or relating to this Agreement or the provision of services by
the Manager pursuant to this Agreement, or (ii) brought by or on behalf of any
shareholder of the Company (which, for purposes of this Section 27, shall mean
any shareholder of record or any beneficial owner of shares of the Company, or
any former shareholder of record or beneficial owner of shares of the Company),
either on his, her or its own behalf, on behalf of the Company or on behalf of
any series or class of shares of the Company or shareholders of the Company
against the Company or any trustee, officer, manager (including Reit
Management & Research LLC or its successor), agent or employee of the Company,
including disputes, claims or controversies relating to the meaning,
interpretation, effect, validity, performance or enforcement of this Agreement,
the Declaration of Trust or the Bylaws (all of which are referred to as
“Disputes”), or relating in any way to such a Dispute or Disputes shall, on the
demand of any party to such Dispute be resolved through binding and final
arbitration in accordance with the Commercial Arbitration Rules (the “Rules”) of
the American Arbitration Association (“AAA”) then in effect, except as those
Rules may be modified in this Section 27.  For the avoidance of doubt, and not
as a limitation, Disputes are intended to include derivative actions against
trustees, officers or managers of the Company and class actions by a shareholder
against those individuals or entities and the Company.  For the avoidance of
doubt, a Dispute shall include a Dispute made derivatively on behalf of one
party against another party.

 

(b)              There shall be three arbitrators.  If there are only two
parties to the Dispute, each party shall select one arbitrator within 15 days
after receipt by respondent of a copy of the demand for arbitration.  Such
arbitrators may be affiliated or interested persons of such parties.  If either
party fails to timely select an arbitrator, the other party to the Dispute shall
select the second arbitrator who shall be neutral and impartial and shall not be
affiliated with or an interested person of either party.  If there are more than
two parties to the Dispute, all claimants, on the one hand, and all respondents,
on the other hand, shall each select, by the vote of a majority of the claimants
or the respondents, as the case may be, one arbitrator.  Such arbitrators may be
affiliated or interested persons of the claimants or the respondents, as the
case may be.  If either all claimants or all respondents fail to timely select
an arbitrator then such arbitrator (who shall be neutral, impartial and
unaffiliated with any party) shall be appointed by the parties who have
appointed the first arbitrator.  The two arbitrators so appointed shall jointly
appoint the third and presiding arbitrator (who shall be neutral, impartial and
unaffiliated with any party) within 15 days of the appointment of the second
arbitrator.  If the third arbitrator has not been appointed within the time
limit specified herein, then the AAA shall provide a list of proposed
arbitrators in accordance with the Rules, and the arbitrator shall be appointed
by the AAA in accordance with a listing, striking and ranking procedure, with
each party having a limited number of strikes, excluding strikes for cause.

 

2

--------------------------------------------------------------------------------


 

(c)               The place of arbitration shall be Boston, Massachusetts unless
otherwise agreed by the parties.

 

(d)              There shall be only limited documentary discovery of documents
directly related to the issues in dispute, as may be ordered by the arbitrators.

 

(e)               In rendering an award or decision (the “Award”), the
arbitrators shall be required to follow the laws of The Commonwealth of
Massachusetts.  Any arbitration proceedings or Award rendered hereunder and the
validity, effect and interpretation of this arbitration agreement shall be
governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be
in writing and may, but shall not be required to, briefly state the findings of
fact and conclusions of law on which it is based.

 

(f)                 Except to the extent expressly provided by this Agreement or
as otherwise agreed by the parties, each party involved in a Dispute shall bear
its own costs and expenses (including attorneys’ fees), and the arbitrators
shall not render an award that would include shifting of any such costs or
expenses (including attorneys’ fees) or, in a derivative case or class action,
award any portion of the Company’s award to the claimant or the claimant’s
attorneys.  Each party (or, if there are more than two parties to the Dispute,
all claimants, on the one hand, and all respondents, on the other hand,
respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third appointed arbitrator.

 

(g)              An Award shall be final and binding upon the parties thereto
and shall be the sole and exclusive remedy between such parties relating to the
Dispute, including any claims, counterclaims, issues or accounting presented to
the arbitrators.  Judgment upon the Award may be entered in any court having
jurisdiction.  To the fullest extent permitted by law, no application or appeal
to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
award made except for actions relating to enforcement of this agreement to
arbitrate or any arbitral award issued hereunder and except for actions seeking
interim or other provisional relief in aid of arbitration proceedings in any
court of competent jurisdiction.

 

(h)              Any monetary award shall be made and payable in U.S. dollars
free of any tax, deduction or offset.  Each party against which the Award
assesses a monetary obligation shall pay that obligation on or before the 30th
day following the date of the Award or such other date as the Award may provide.

 

3

--------------------------------------------------------------------------------


 

(i)                  This Section 27 is intended to benefit and be enforceable
by the shareholders, directors, officers, managers (including the Manager or its
successor), agents or employees of the Company and the Company and shall be
binding on the shareholders of the Company and the Company, as applicable, and
shall be in addition to, and not in substitution for, any other rights to
indemnification or contribution that such individuals or entities may have by
contract or otherwise.

 

4.                                       This Amendment shall be effective as of
the day and year first above written.  Except as amended hereby, and as so
amended, the Business Management Agreement shall remain in full force and effect
and shall be otherwise unaffected hereby.

 

5.                                       This provisions of this Amendment shall
be governed by and construed in accordance with the laws of The Commonwealth of
Massachusetts.

 

6.                                       This Amendment may be executed in
separate counterparts, each of such counterparts shall for all purposes be
deemed to be an original and all such counterparts shall together constitute but
one and the same instrument.

 

[Signature Page To Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Business Management Agreement to be executed by their duly authorized officers,
under seal, as of the day and year first above written.

 

 

 

HRPT PROPERTIES TRUST

 

 

 

 

 

By:

/s/ John A. Mannix

 

 

Name: John A. Mannix

 

 

Title: President and Chief Investment Officer

 

 

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

By:

/s/ John G. Murray

 

 

Name: John G. Murray

 

 

Title: Executive Vice President

 

5

--------------------------------------------------------------------------------

 